Citation Nr: 1143009	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-27 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for status post left meniscal tear repair formerly diagnosed as left knee strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from September 1985 to May 1988 and February 2003 to June 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and October 2007 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The July 2007 and October 2007 rating decisions continued the Veteran's 10 percent disability rating. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issue of an increased rating in excess of 10 percent for status post left meniscal tear repair formerly diagnosed as left knee strain; specifically, a new VA examination is warranted. 

In November 2011 the Veteran's representative asserted that the Veteran's left knee disability warranted a new VA examination because the February 2008 VA examination was too old for rating purposes.  When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95.  The Board finds that in addition to the Veteran's representative's above argument a new VA examination is warranted since the February 2008 VA examination only discussed the diagnoses and functional effects  of the Veteran's right knee and not his left knee. 

Thus, the Board finds that the Veteran should be afforded a new VA examination for his status post left meniscal tear repair.  The VA examiner should discuss all manifestations of the Veteran's left knee disability including the following: the Veteran's range of motion; any limitations of his range of motion based on pain, weakness, fatigability, or incoordination; and any instability that the Veteran experiences.  The VA examiner should discuss any functional loss and all effects on the Veteran's employment and his activities of daily living. 

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to determine the current nature and severity of his status post left meniscal tear repair.  The claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should discuss the current nature and severity of the Veteran's status post left meniscal tear repair.  The VA examiner should discuss the left knee disability in terms of the applicable rating criteria discuss the following:

* the Veteran's range of motion; 
* any limitations of his range of motion based on pain, weakness, fatigability, or incoordination; 
* any instability that the Veteran experiences.  

The VA examiner should also discuss the effect the Veteran's status post left meniscal tear repair has on his employment and his activities of daily living.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


